EXHIBIT 10.2

 

ADDITIONAL CONSIDERATION AGREEMENT

 

THIS ADDITIONAL CONSIDERATION AGREEMENT (this “Agreement”) dated October 29,
2004, is between Boise Cascade Corporation, a Delaware corporation (“Parent”)
and Boise Cascade, L.L.C., a Delaware limited liability company (“BC LLC”).

 

WHEREAS, Parent and BC LLC, along with certain of their respective subsidiaries
and affiliated companies, are parties to an Asset Purchase Agreement dated July
26, 2004, as the same has been and may be amended from time to time (“the AP
Agreement”).  Pursuant to the AP Agreement, BC LLC will acquire certain of
Parent’s assets, including Parent’s Timberlands and Non-Timber Assets (as those
terms are defined in the AP Agreement);

 

WHEREAS, execution and delivery of this Agreement is a material inducement to BC
LLC and Parent having entered into the AP Agreement on the terms and conditions
specified therein and is a condition to closing of the transactions contemplated
by the AP Agreement; and

 

WHEREAS, pursuant to the AP Agreement, Parent and BC LLC have agreed to enter
into an agreement reflecting additional mutual consideration for the Non-Timber
Assets.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

Article 1                                                Definitions

 

Each capitalized term used in this Agreement shall have the meaning assigned to
it in the AP Agreement, unless this Agreement defines such term otherwise.

 

Article 2                                              Term

 

This Agreement shall terminate upon the earliest occurrence of one of the
following events:

 

2.1                                 The six year anniversary of the Closing;

 

2.2                                 50% or more of the outstanding common equity
(as measured immediately after Closing) of BC LLC is sold in an underwritten
public offering of BC LLC;

 

2.3                                 BC LLC sells or transfers more than 50% of
its common equity (as measured immediately after Closing) in Boise White Paper,
L.L.C. (the Person that is acquiring the cutsize white paper manufacturing
business included in the Non-Timber Assets); or

 

--------------------------------------------------------------------------------


 

2.4                                 Termination in accordance with Article 5 of
this Agreement.

 

Termination of this Agreement will not affect any rights, remedies, or
obligations either party may have accrued in respect of any period ending on or
prior to the date of termination, including the obligation to make or right to
receive payment under this Agreement.  Without limiting the generality of the
foregoing, no termination pursuant to Section 2.1 hereof shall relieve any party
of its obligations to make payments in respect of the sixth twelve-month period
following the Closing.

 

Article 3                                              Calculation of Annual
Paper Price

 

Within 45 days after each anniversary of the Closing during the term of this
Agreement, the parties shall calculate the average price per ton of 20 lb.,
84-brightness cutsize paper for the twelve months preceding such anniversary
date (the “Annual Paper Price”).  The parties shall calculate the Annual Paper
Price by averaging the monthly “Paper Trader Price” appearing in each of the
twelve editions of RISI’s Paper Trader publication that immediately precede such
anniversary of the Closing (rounded to the nearest dollar per ton).  For
purposes of this Agreement, the “Paper Trader Price” shall mean the price
identified in RISI’s Paper Trader publication for “Std. No. 4, 83-85 BRT XEROG”
(rounded to the nearest dollar per ton).  If RISI discontinues publishing a
price for “Std. No. 4, 83-85 BRT XEROG” the parties shall identify another
publication with the highest comparability between its reported prices and
RISI’s Paper Trader prices for 8½ by 11-inch white, cutsize paper.  If RISI or
any substitute publication identifies a range of prices for “Std. No. 4, 83-85
BRT XEROG,” then the parties agree to use the average of the high and low prices
identified as the monthly price.

 

Article 4                                              Additional Consideration

 

4.1                                 Additional Consideration by BC LLC.  On or
before the 60th day following each anniversary of Closing during the term of
this Agreement, BC LLC shall pay Parent, by cash or wire transfer, $710,000 for
each dollar by which the Annual Paper Price exceeds $920 per ton.  BC LLC shall
owe no consideration pursuant to this Section 4.1 in respect of any particular
year if the Annual Paper Price is less than or equal to $920 per ton.

 

4.2                                 Additional Consideration by Parent.  On or
before the 60th day following each anniversary of Closing during the term of
this Agreement, Parent shall pay BC LLC, by cash or wire transfer, an amount
equal to $710,000 for each dollar by which the Annual Paper Price is below $800
per ton.  Parent shall owe no additional consideration pursuant to this Section
4.1 in respect of any particular year if the Annual Paper Price is equal to or
greater than $800 per ton.

 

4.3                                 Maximum Annual Consideration. 
Notwithstanding the provisions of Sections 4.1 and 4.2, neither party shall be
required to pay more than the Maximum Annual Consideration in respect of any
particular year during the term of this

 

2

--------------------------------------------------------------------------------


 

Agreement.  For purposes of this Agreement, “Maximum Annual Consideration” shall
be $45 million.

 

4.4                                 Maximum Aggregate Consideration. 
Notwithstanding the above, neither party shall be required to pay more than the
Maximum Aggregate Consideration pursuant to this Agreement; provided that for
all purposes of determining whether a party has reached its Maximum Aggregate
Consideration, the aggregate payments made by such party to the other party
pursuant to this Agreement shall be deemed to be reduced by the aggregate
payments made to such party from the other party pursuant to this Agreement. 
Each party’s “Maximum Aggregate Consideration” shall mean, (i) if the
determination is made in respect of the first four years following the Closing,
$125 million, (ii) if the determination is made in respect of the fifth year
following Closing, $115 million, and (iii) if the determination is made in
respect of the sixth year following the Closing, $105 million.  Once a party has
paid the Maximum Aggregate Consideration, it shall not be entitled to “clawback”
consideration in years five or six, even though the Maximum Aggregate
Consideration designated for the then-current year is less than the amount
previously paid.

 

Article 5                                                Miscellaneous
Provisions

 

5.1                                 Arbitration.  The parties shall resolve any
dispute arising under or in respect of this Agreement by binding arbitration
utilizing a single arbitrator selected by the parties, or failing agreement on
such arbitrator, appointed on the application of either party, by the chief
judge of the U.S. District Court for the District of Idaho.  The parties shall
conduct such arbitration in accordance with the rules of the American
Arbitration Association.  The cost of the arbitrator shall be borne equally by
the parties.  The outcome of the arbitration shall be final and binding by the
parties and fully enforceable in any court with jurisdiction over the parties.

 

5.2                                 Events of Default.  If either party fails to
pay any amount owed by it hereunder when due, such sum shall earn interest from
the date on which it is due at 10% per annum.  Such interest shall be payable on
demand.  If either party fails to pay any amount owed under this Agreement
(including interest accruing under the preceding sentence) within 30 days after
receipt of a written demand for such payment, the other party shall have the
right to terminate this Agreement or suspend its performance until such
delinquent sum is paid in full.  This right is in addition to any other right
provided under applicable law or this Agreement for such breach.

 

5.3                                 Notices.  All notices, demands and other
communications given or delivered under this Agreement shall be in writing and
shall be deemed to have been given (i) when delivered personally to the
recipient, (ii) one business day after being sent to the recipient by reputable
overnight courier service (charges prepaid), (iii) upon transmittal by fax or
other electronic means, provided that such notice, demand or other communication
is also deposited within 24 hours thereafter with a reputable overnight courier
service (charges prepaid) for delivery to the same Person, or (iv) five days
after being mailed to the recipient by certified or registered mail, return
receipt requested and

 

3

--------------------------------------------------------------------------------


 

postage prepaid.  Unless another address is specified in writing, notices,
demands and other communications to any party shall be sent to the addresses
and/or numbers indicated below:

 

To BC LLC:

Boise Cascade, L.L.C.

 

c/o Madison Dearborn Partners, LLC

 

Three First National Plaza

 

Suite 3800

 

Chicago, IL 60602

 

Telephone: (312) 895-1000

 

Fax: (312) 895-1056

 

Attn: Samuel M. Mencoff

 

Thomas S. Souleles

 

 

With a copy to:

Kirkland & Ellis LLP

 

200 East Randolph Drive

 

Chicago, IL 60601

 

Telephone: (312) 861-2000

 

Fax: (312) 861-2200

 

Attn: William S. Kirsch, PC

 

Jeffrey W. Richards

 

Richard J. Campbell

 

 

To Parent:

Boise Cascade Corporation

 

1111 West Jefferson Street

 

Boise, Idaho 83728

 

Telephone: (208) 384-7557

 

Fax: (208) 384-4912

 

Attn: Chairman and Chief Executive Officer

 

 

With a copy to:

Boise Cascade Corporation

 

1111 West Jefferson Street

 

Boise, Idaho 83728

 

Telephone: (208) 384-7704

 

Fax: (208) 384-4912

 

Attn: General Counsel

 


5.4                                 AMENDMENT; WAIVER.  ANY PROVISION OF THIS
AGREEMENT MAY BE AMENDED OR WAIVED IF, AND ONLY IF, SUCH AMENDMENT OR WAIVER IS
IN WRITING AND SIGNED, IN THE CASE OF AN AMENDMENT, BY PARENT AND BC LLC, OR IN
THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE. 
NO FAILURE OR DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER, OR PRIVILEGE
UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER, OR PRIVILEGE.  THESE RIGHTS AND REMEDIES SHALL BE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


 


4

--------------------------------------------------------------------------------



 


5.5                                 ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING
UPON THE PARTIES AND THEIR SUCCESSORS AND ASSIGNS.  BC LLC MAY NOT ASSIGN ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT PARENT’S PRIOR WRITTEN
CONSENT.  PARENT MAY ASSIGN ITS RIGHTS, BUT NOT ITS OBLIGATIONS, UNDER THIS
AGREEMENT WITHOUT CONSENT; HOWEVER, PARENT MAY NOT ASSIGN ANY OF ITS RIGHTS
UNDER THIS AGREEMENT TO A COMPETITOR OF BC LLC.


 


5.6                               PUBLIC DISCLOSURE.  EXCEPT AS MAY BE REQUIRED
TO COMPLY WITH THE REQUIREMENT OF ANY APPLICABLE LAWS AND THE RULES AND
REGULATIONS OF EACH STOCK EXCHANGE UPON WHICH THE SECURITIES OF ONE OF THE
PARTIES IS LISTED, NEITHER PARTY SHALL DISCLOSE THE TERMS OF THIS AGREEMENT OR
PAYMENTS MADE HEREUNDER; PROVIDED THAT HOLDINGS SHALL BE ENTITLED TO DISCLOSE
THE TERMS OF THIS AGREEMENT TO ANY OF ITS FINANCING SOURCES AS LONG AS SUCH
FINANCING SOURCES AGREE WITH HOLDINGS TO KEEP THE TERMS HEREOF CONFIDENTIAL.

 

5.7                                 Severability and Renegotiation.  If any part
of this Agreement is found to be illegal, void, or unenforceable, such
illegality, invalidity, or unenforceability shall not extend beyond the part
affected, and unaffected parts of this Agreement will continue in full force and
will be binding on the parties.  Should any term or provision of this Agreement
be found invalid by any court or regulatory body having proper jurisdiction, the
parties shall immediately use their best efforts to renegotiate such term or
provision of the Agreement to eliminate such invalidity.

 

5.8                                 Nonwaiver.  Any waiver, at any time, by any
part of its rights, remedies, duties, and/or obligations with respect to any
matters arising in connection with this Agreement, shall not be deemed a waiver
of any other right, remedy, duty, and/or obligation with respect to such matter
or with respect to any subsequent matter.

 

5.9                                 Right to Setoff.  All debts and obligations
of Parent and BC LLC to each other are mutual and subject to setoff.  For
purposes of this paragraph, “Parent” and “BC LLC” shall be deemed to include
each party’s respective subsidiaries and affiliates which directly or indirectly
control or are controlled by that party.

 

5.10                           Choice of Law and Jurisdiction.  This Agreement
shall be governed, interpreted, and enforced under the laws of the state of
Delaware, without regard to its choice of law rules.  The courts of the state of
Idaho and federal courts sitting therein shall have exclusive jurisdiction to
hear and settle litigation in respect of this Agreement.  In any suit between
the parties or their Affiliates, each party consents to receive service of
process in any jurisdiction in which it is doing business, including without
limitation, the state of its incorporation, provided that such service of
process is issued by a federal or state court of general jurisdiction sitting in
Idaho.  The preceding two sentences shall not apply in respect of any cross
claim brought in any litigation initiated by a person other than a party or one
of its Affiliates in a jurisdiction other than Idaho.

 

5.11                           Captions.  All indices, titles, subject headings,
and similar items in this Agreement are provided for the purpose of reference
and convenience and are not intended to be inclusive, definitive, or to affect
the meaning of the content or scope of this Agreement.

 

5

--------------------------------------------------------------------------------


 

5.12                           Counterparts.  This Agreement may be executed in
two or more duplicate counterparts (including by facsimile or electronic
transmission) and upon such execution shall be considered a single document as
though each party had executed the same counterpart.

 

5.13                           Entire Agreement.  The terms and provisions in
this Agreement constitute the entire agreement between the parties and supersede
all agreements, either verbal or written, between the parties with respect to
the subject matter of this Agreement.

 

5.14                         Fulfillment of Obligations.  Any obligation of any
party to any other party under this Agreement, which obligation is performed
satisfied or fulfilled by an Affiliate of such party, shall be deemed to have
been performed, satisfied, or fulfilled by such party.  Without limiting the
generality of the foregoing, each party agrees that BC LLC may cause performance
of any of its obligations hereunder by any one or more of its Subsidiaries and,
to the extent that performance by such Subsidiary(ies) satisfies the obligations
of BC LLC hereunder, BC LLC shall be deemed to have fully performed such
obligation.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties have executed this Agreement as of date first
written above.

 

BOISE CASCADE, L.L.C.

BOISE CASCADE CORPORATION

 

 

 

 

By

/s/ Thomas S. Souleles

 

By

/s/ Karen E. Gowland

 

Name

  Thomas S. Souleles

 

Name

  Karen E. Gowland

 

Title

  Vice President

 

Title

  Secretary

 

 

7

--------------------------------------------------------------------------------